DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6, 8, 10 and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,523,814 (Moore et al.) in view of U.S. Patent Application No. 2020/0043515 (Chae et al.).
Moore et al. disclose a method for managing incoming voice calls the method comprising:
receiving, by an electronic device, audio of a voice call (Col. 13, lines 18 – 26);
streaming, to a server, the audio of the voice call (note Fig. 1 and Col. 14, lines 8 - 29):
determining, by the server, whether the audio of the voice call is a computer-
generated voice or a human voice by analysing frequency spectrum information of the
audio of the voice call (Col. 13, lines 18 – 26 (except analyzing frequency spectrum information):
providing, from the server to the electronic device in response to determining that
the audio of the voice call is a computer-generated voice, an indication that the audio of
the voice call is a computer-generated voice (at least Col. 13, lines 36 – 64 and Col. 17, lines 14 - 29); and
terminating, by the electronic device in response to receiving the indication that
the audio of the voice call is a computer-generated voice, the voice call (Col. 17, lines 8 – 13 and note Figs. 5 – 6).
	Moore does not disclose using frequency information to determine a computerized call from a human voice, but Chae et al. discloses that such is old in the art (see paragraphs 0048 – 0053).
	It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Chae et al. into the Moore et al. system and method as such would only entail the substitution of one known means for determining human voice or synthetic voice for another.
With respect to claim 2, note the above and Col. 17, lines 46 – 52 of Moore et al.
With respect to claim 3, note, “pausing” and/or “cadence of speaking” in Col. 15, lines 4 – 18 of Moore et al.
With respect to claim 4, note at least, “DTMF” in Col. 13, line 45+, Col. 14, line 50, Col. 15, line 67, Col. 19, line 60 of Moore et al.
With respect to claim 5, note Col. 12, lines 43 – 58.
With respect to claim 8, note Col. 4, lines 38 – 46.
With respect to claim 10, note rejection with respect to claim 1above and the Figs 1 and 5 – 6.
With respect to claim 12, note the rejections above.
With respect to claim 13, note the rejection of claim 3 above.
With respect to claim 14, note the rejection of claim 4 above.
With respect to claim 15, note the rejection of claim 5 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the Figs. and Abstracts of the additional references cited on the accompanying 892.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 - 272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax
phone number for the organization where this application or proceeding is assigned is
571-273-8300. However, unofficial faxes can be direct to the examiner's computer at
571 273 - 7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http:/7pair-direct.uspto.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).gov.
9/22/2022
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652